DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/3/2022 has been entered.

Response to Amendment
Acknowledgement is made of Applicant's claim amendments on 3/3/2022. The claim amendments are entered. Presently, claims 1 and 5-7 remain pending. Claims 1, 5, and 7 have been amended. Claims 2-4 have been canceled. 


Response to Arguments
Applicant's arguments filed on 3/3/2022 have been fully considered.

Applicant argues that the previously cited prior art references allegedly do not disclose the claim limitations because they allegedly do not teach the computation related to the high conclusion portion evaluation value as recited in the new claim amendments (Applicant’s reply pgs. 8-10). These arguments have been fully considered and are persuasive. Accordingly, the §103 rejection against the claims are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation “and information” on line 3. There is insufficient antecedent basis for this limitation in the claim. In addition, it is also not clear what this “information” is that represents a pattern in the prediction model, e.g. if it includes elements previously described in claim 1 or if it is something different that is being considered. Accordingly, Applicant is asked to fix the antecedent basis issue and to provide further clarification regarding this “information”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 and 5-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 for all claims
Under the first part of the analysis, claims 1, 5, and 6 recite an apparatus and claim 7 recites a method. Accordingly, these claims fall within the four statutory categories and the analysis now proceeds to Step 2A, Prongs 1 and 2 and then Step 2B. 

Claim 1
Step 2A, prong 1: the following limitations on lines 1-4 and 8-50 recite mental processes:
“…extracting a pattern satisfying a condition from sequential data formed of a plurality of different items and for predicting, based on the pattern, a possibility that newly provided sequential data may lead to a particular result, comprising:
	…
extract a pattern consisting of two or more sets of items from the first sequential data based on an appearance frequency of each of the sets of items, each of the two or more sets of items in the pattern is formed of an attribute and an attribute value; 
select, from the extracted pattern consisting of the two or more sets of items, a pattern of two or more sets of items as a characteristic pattern based on an appearance frequency of a sub-pattern formed of a portion of the extracted pattern; 
create a related pattern by modifying the characteristic pattern selected from the extracted pattern such that non-last sets of items in the related pattern are different from the selected characteristic pattern, wherein when creating the related pattern, … extract patterns in which premise portions correspond to sequences of sets of items created by combining all attributes and attribute values included in each of the two or more sets of items and each sequence, and add a conclusion portion of the selected pattern to the premise portions; 
calculate an evaluation value of the extracted pattern based on the appearance frequency of the sub-pattern formed of the portion of the extracted pattern, and calculate an evaluation value of the related pattern based on an appearance frequency of a sub-pattern formed of a portion of the related pattern; 
create a prediction model by organizing data of the characteristic pattern and the related pattern; and 
apply second sequential data to the prediction model to determine a result which the second sequential data is likely to lead to, the second sequential data corresponding to a subset of the learn data,
…, 
… match the second sequential data with the prediction model, and, using the evaluation value of the characteristic pattern or the evaluation value of the related pattern, to extract the result which the second sequential data is likely to lead to, the result being based on a last set of items included in the prediction model, 
… select, as the characteristic pattern, a pattern having the evaluation value equal to or higher than a predetermined value, 
a plurality of different sets of items are arranged in the first sequential data and a last set of items is arranged in series as a result of a causal relationship with at least another set of items,
… refer to a set of items other than the last set of items of the characteristic pattern and the related pattern in the prediction model, to extract the characteristic pattern and/or the related pattern having the set of items included in the second sequential data, and to determine, based on the last set of items and the evaluation value of the extracted pattern, the result which the second sequential data is likely to lead to, and 
… integrate, when the extracted pattern comprises a plurality of patterns and the plurality of patterns have the last sets of items different from each other, evaluation values of patterns having the same last set of items to calculate a conclusion portion evaluation value, and ….”
The above limitations describe mental processes because, under a broadest reasonable interpretation (BRI), they involve: extracting a pattern that satisfies a condition; making a prediction regarding the pattern; extracting the pattern based on an appearance frequency; selecting a particular pattern to be a characteristic pattern; creating a related pattern by modifying the selected pattern; extracting patterns from premise portions; adding a conclusion portion to the selected pattern; calculating evaluation values; creating a prediction model by organizing data; applying second sequential data to determine a result; matching the second sequential data with the prediction model; extracting the likely result via the second sequential data; selecting the characteristic pattern based on the evaluation value; arranging different sets of items; referring to a set of other items; extracting patterns; determining the result; and integrating evaluation values to calculate a conclusion portion evaluation value. 
Thus, the claim recites mental processes based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)). Indeed, the claim limitations mainly relate to extracting data patterns of sequential data, calculating various values, making determinations of the data, and creating predictions based on the data. As such, these limitations are conceivably performed mentally or with the aid of paper and pencil and thus are considered as mental processes.

Step 2A, prong 2: the following limitations recite additional elements:
Lines 1 and 5-7:
“A sequential data analysis apparatus for …:
processing circuitry configured to: store, as learn data, a group of first sequential data, the first sequential data including a plurality of different sets of items arranged serially;”.
Lines 16-17, 33, 37, 42, and 47 which recite various instances of: “the processing circuitry is further configured to”; “the processing circuitry is configured to”; and “the processing circuitry is configured to”. 
Lines 30-32: “wherein the processing circuitry is configured to create the prediction model, including the characteristic pattern, the related pattern, and evaluation values for each of the characteristic pattern, the extracted pattern, and the related pattern”.
Lines 50-59: 
“… to output content of the last set of items of one of the patterns having a high conclusion portion evaluation value as the result which the second sequential data is likely to lead to, 
the high conclusion portion evaluation value being calculated based on:
Conclusion Portion Evaluation Value (Conclusion Portion j) = ∑i=1, n_j Evaluation Value ij, 
wherein the evaluation value ij represents an evaluation value of an ith pattern having a premise portion included in the evaluation value and a conclusion portion corresponding to a jth conclusion portion, and n_j--- represents the number of patterns selected for the jth conclusion portion.”
The preamble recites additional elements related to mere instructions for applying the judicial exception, i.e. the steps related to performing the mental processes of extracting and predicting the sequential data, on a generic computing device such as the sequential data analysis apparatus (see MPEP 2106.05(f)). Similarly, the multiple recitations of the processor circuitry to perform the various mental processes including creating the prediction model relate to mere instructions for applying the judicial exception (see MPEP 2106.05(f)). Wherein these recitations of the sequential data analysis apparatus and processor circuitry denote a generic computing environment (see MPEP 2106.05(h)) and do not amount to anything more than the use of the generic computing environment to perform the mental processes (see MPEP 2106.04(a)(2)(III)(C)). 
The limitation describing the use of the processor circuitry to store data recites, at a high level of generality, the additional element of an insignificant extra-solution activity related to mere data storage (see MPEP 2106.05(g)). The limitation describing the output content recites, at a high level of generality, the additional element of an insignificant extra-solution activity related to mere data output (see MPEP 2106.05(g)). The limitation describing the composition and computation of the high conclusion portion evaluation value recites an additional element denoting a field of use (see MPEP 2106.05(h)). 
Thus, the limitations taken together do not integrate the judicial exception into a practical application. 

Step 2B: the limitations recited above do not amount to significantly more than the judicial exception. As stated above, the preamble and limitations of the processing circuitry relate to mere instructions to apply the judicial exception on generic computing devices, wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the instruction for the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)). 
Furthermore, specifying the utilization of the sequential data analysis apparatus and the processing circuitry is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)).
Additionally, the limitations reciting store the data and “to output content” denote mere data storage and data output indicative of an insignificant extra-solution activity (see MPEP 2106.05(g)). Wherein the courts have held that “receiving or transmitting data over a network” or “storing and retrieving information in memory” are known to be well-understood, routine, and conventional activities when recited at a high level of generality (see MPEP 2106.05(d)(II)). 
As such, the limitations do not amount to significantly more than the judicial exception. 

Claim 5
Step 2A, prong 1: the claim inherits the mental processes from the independent claim. The claim does not recite additional mental processes. 
Step 2A, prong 2: the following limitation recite additional elements: 
“The sequential data analysis apparatus according to claim 1, wherein the processing circuitry is configured to output the content of the last set of items and information representing a pattern in the prediction model serving as a basis of the determination of the content as the result which the second sequential data is likely to lead to.” 
The sequential data analysis apparatus and processing circuitry denote generic computing components as part of a generic computing environment (see MPEP 2106.05(h)). The recitation of outputting the content via the processing circuitry denotes, at a high level of generality, the additional element of an insignificant extra-solution activity related to mere data output (see MPEP 2106.05(g)). The description of what the information represents denotes a field of use (see MPEP 2106.05(h)). Thus, the limitations taken together do not integrate the judicial exception into a practical application. 
Step 2B: the limitations recited above do not amount to significantly more than the judicial exception. As stated above, the limitation recites additional elements related to generic computing components and an insignificant extra-solution activity related to mere data output. Wherein utilization of these generic computing components denotes an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). Likewise, the courts have found that the limitation regarding data output, when recited at a high level of generality, to be indicative of an insignificant extra-solution activity (see MPEP 2106.05(g)). Wherein “receiving or transmitting data over a network” are known to be well-understood, routine, and conventional activities when recited at a high level of generality (see MPEP 2106.05(d)(II)). In addition, specifying the composition of the information denotes a field of use (see MPEP 2106.05(h)). As such, these claim limitations do not amount to significantly more than the judicial exception. 

Claim 6
Step 2A, prong 1: the claim inherits the mental processes from the independent claim. The claim does not recite additional mental processes. 
Step 2A, prong 2: the following limitation recite additional elements: 
“The sequential data analysis apparatus according to claim 1, wherein the processing circuitry is further configured to transmit and receive data to and from a client terminal over a communication network, wherein the processing circuitry stores learn data transmitted from the client terminal.”
The sequential data analysis apparatus and processing circuitry denote generic computing components as part of a generic computing environment (see MPEP 2106.05(h)). The recitation of transmitting, receiving, and storing data via the processing circuitry denotes the additional elements of insignificant extra-solution activities related to mere transmitting, receiving, and storing data (see MPEP 2106.05(g)). Thus, the limitations taken together do not integrate the judicial exception into a practical application. 
Step 2B: the limitations recited above do not amount to significantly more than the judicial exception. As stated above, the limitation recites additional elements related to generic computing components and insignificant extra-solution activities related to mere transmitting, receiving, and storing data. Wherein utilization of these generic computing components denotes an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). Likewise, the courts have found that the limitation regarding transmitting, receiving, and storing data, when recited at a high level of generality, to be indicative of insignificant extra-solution activities (see MPEP 2106.05(g)). Wherein “receiving or transmitting data over a network” and “storing and retrieving information in memory” are known to be well-understood, routine, and conventional activities when recited at a high level of generality (see MPEP 2106.05(d)(II)). As such, these claim limitations do not amount to significantly more than the judicial exception. 

Claim 7: is substantially similar to claim 1 and thus is rejected for the same reasons as claim 1. Claim 7 is a method claim and recites the various mental process steps that were rejected above under claim 1. Claim 7 does not recite any additional elements that can integrate it into a practical application or would amount to anything significantly more than the judicial exception. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: the following new prior art reference is considered but the reference does not explicitly teach the claim limitations.
Sloman, “Feature-Based Induction”: describing a model for arguments comprising premise and conclusion portions and computations related to making a feature-based induction about the arguments. The model utilizes conclusion categories and weight vectors for encoding premises in the arguments, i.e. the premises are encoded by calculating a summation of the respective weight vectors.
While Sloman teaches a model for arguments that considers premise and conclusion portions, it does not explicitly teach the high conclusion portion evaluation value and its calculation as recited in the claims. In addition, the summation in the claim limitations is related to the ith pattern and not weights as taught in Sloman. Thus, the claims are distinguishable from Sloman.

The inclusion of the high conclusion portion evaluation value into the independent claims is sufficient to overcome the previous and current prior art references. In addition, Applicant has also included the elements from claims 2-4 into independent claim 1, which help to provide further clarification and narrowing details in conjunction with the high conclusion portion evaluation value. Applicant then replicated these elements into the amendments in independent claim 7 in conjunction with including the newly added amendments regarding the high conclusion portion evaluation value, thus also enabling claim 7 to overcome the various prior art references. 

Claims 1 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 as set forth in this Office action. Similarly, claim 5 would be allowable by virtue of its dependency if it can be rewritten or amended to overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and §101 rejections as set forth in this Office Action. Likewise, claim 6 would be allowable by virtue of its dependency if it can be rewritten or amended to overcome the §101 rejection as set forth in this Office action. 

Conclusion
 The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Mochales et. al., “Argumentation mining”: describing techniques for argumentation mining, wherein the arguments are broken down into elementary units comprising premise and conclusions. Features of the arguments are also considered and includes, e.g. subject, verb, grams, key words, etc. A tree structure with statistical classifiers is used to analyze the argument sentences after they have been parsed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762.  The examiner can normally be reached on M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SELENE A. HAEDI/Examiner, Art Unit 2128